Title: No Jacobin No. V, [14 August 1793]
From: “No Jacobin”,Hamilton, Alexander
To: 



[Philadelphia, August 14, 1793]

For the American Daily Advertiser.
The observations hitherto made, have been designed to vindicate the Executive of the United States from the aspersions cast upon it by the Jacobin. Let us now examine what has been the conduct of the Agents of France.
Mr. Genet, charged with the commission of Minister Plenipotentiary from the French Republic to the United States, arrived first at Charleston, in South Carolina. Instead of coming immediately on to the seat of Government, as in propriety he ought to have done; he continued at that place, and on the road so long, as to excite no small degree of observation and surprize.

Here at once the system of electrifying the people, (to use a favourite phraze of the Agents of France) began to be put in execution. Discerning men saw from this first opening of the scene, what was to be the progress of the drama. They perceived, that negotiation with the constitutional organs of the nation, was not the only mean to be relied upon, for carrying the points, with which the Representative of France was charged; that popular intrigue was at least to second, if not to enforce the efforts of negotiation.
During the stay of Mr. Genet at Charleston, without a possibility of sounding or knowing the disposition of our government on the point, he causes to be fitted out two privateers, under French colours and commissions, to cruise from our ports against the enemies of France. Citizens of the United States are engaged to serve on board these privateers, contrary to the natural duties of humanity between nations at peace, and contrary to the positive stipulations of our treaties with some of the powers at war with France. One of these privateers makes a prize of an English vessel, brings her into the port of Charleston; where a Consul of France proceeds to try, condemn and sell her; unwarranted by usage, by treaty, by precedent, by permission.
It is impossible for a conduct less friendly or less respectful than this to have been observed. To direct violations of our sovereignty, amounting to a serious aggression, was added a dangerous commitment of our peace; without even the ceremony of previously feeling the pulse of the Government.
The incidents that attended Mr. Genet’s arrival here, previous to his reception, though justly subject to criticism, shall be passed over in silence. Breaches of decorum lose their importance, when mingled with injuries and outrages.
This offensive commencement of his career was not made an objection to his reception; though it would probably have been so, in any other country in the world. It has not been alleged either, that there was any want of cordiality in that reception. We shall see what return has been made to this manifestation of moderation and friendship. Knowing, as we do, the opposition of the government to the pretension of fitting out privateers in our ports it cannot be doubted, that an early opportunity was taken to make known its disapprobation to the French minister. Nor is it possible, that the executive of the United States can have neglected to remonstrate against so improper an exercise of consular jurisdiction, as that which has been mentioned: yet we have seen, that the practice of fitting out privateers has been openly persisted in. Their number has been so increased, and their depredations have been so multiplied, as to give just cause of alarm for the consequences to the peace of this country. It is also matter of notoriety, that the consuls of France have gone on with the condemnation of prizes; that one of them has had the audacity, by a formal protest to the District court of New-York, not only to deny its jurisdiction, but to arrogate to himself a complete and exclusive jurisdiction over the case.
The aggravating circumstances which attended the fitting out the Little Democrat at this port under the very nose of the government; the means which were used to obtain a suspension of her progress until the return of the President to the seat of government; the refusal which those overtures met with; the intemperate and menacing declarations, which they produced on the part of the French Minister, have been the subject of general conversation.
How much more there is in the case—what further contempts of the government may have succeeded the return of the president, can only be matter of conjecture. We know, however, that the Little Democrat proceeded to sea; and we conclude from the known consistency of our chief magistrate, that this could not have been with his consent.

Prosecutions have been instituted and carried on against some of our citizens, for entering into the service of France. It is known, that Mr. Genet has publicly espoused and patronised the practice; even, as is asserted, without contradiction to the seeing of counsel for carrying on the defence of the guilty; and we see but a few days since, an advertisement from the consul of France at Philadelphia inviting to enter into her service not only her own citizens but all Friends in Liberty including of course the citizens of the United States.
We read of cases in which one nation has raised men for military service in the dominions of another with the consent of the nation in whose territories they were raised; but the raising of men, not only without the consent, but against the will of the government of the country in which they are raised, is a novelty, reserved for the present day, to display the height of arrogance on one side, and the depth of humiliation on the other.
This is but a part of the picture.

No Jacobin.

